ORDER DENYING REVIEW
A Motion for Stay of Order pending Interlocutory Appeal was filed by Petitioner/Appellant Lance Marottek on August 19, 2014, following the Tribal Trial Court’s vacating a hearing scheduled for August 1, 2014 pending resolution of a recusal issue. We deny the Stay and interlocutory review in accordance with the following.
The Fort Peck Comprehensive Code of Justice, (“CCOJ”), provides for review on appeal of final Orders only. CCOJ Title II, chapter 2, sec. 202. Absent the existence of a final Order, this Court lacks jurisdiction to review a case on appeal. Independence Bank v. Bell and McGeschick, 7 Am. Tribal Law 22 (2007). An Order vacating a hearing pending resolution of an ongoing issue is not a final order or judgment as contemplated by I CCOJ 207. Nor has Petitioner/Appellant demonstrated that the Motion for Stay falls within the provisions of the Rule 6 of the Rules of Procedure in the Court of Appeals Rules of court, which provides in relevant part:
An interlocutory appeal is defined as an appeal from a final order of the Tribal Court which involves an issue of law consistent with a violation of due process adversely affecting the outcome of a trial in the merits, regardless of whether the final order includes a Ml determination on the merits.... Where the violation of due process is a denial of constitutional rights afforded under the Indian Civil Rights Act (25 U.S.C. 1301 et. seq.) *384Or there are other important constitutional issues at stake, and the outcome of the trial would be altered in such a manner as to cause irreparable harm to the aggrieved party, an extraordinary writ and/or Interlocutory appeal to the Fort Peck Court of Appeals is appropriate.
The case is proceeding in the Tribal Trial Court, Petitioner/Appellant will be able to file a Petition for Review if he is not in agreement with the final resolution of the Tribal Court matter.
IT IS HEREBY ORDERED that the Petitioner/Appellant’s Motion for Stay of Order pending Interlocutory Appeal is denied.